Title: To James Madison from Samuel Stanhope Smith, 28 November 1799
From: Smith, Samuel Stanhope
To: Madison, James


Dear Sir,
Princeton Novr. 28th. 1799
In answer to your letter of the 25th. Aug: I immediately wrote to you; but I have reason to apprehend, from the fate of one or two other letters written about the same time, that it was lost by a robbery of the mail between Baltimore & Fredericksburg. I have just been informed of the loss of the others to which I refer; & lest that addressed to you should have been among them, permit me to repeat, for the satisfaction of your friend, that entrance into the College is



Dolls. Cents.




    4.67



—Tuition & room rent. &C. each session 18.67—ie.
37.34
pr. Ann


—Board with the Steward pr. week 2⅓ do. pr. week besides the sessions there are vacations of six & four weeks, when board is at 3 dolls. per week in the town.
98.—
two sessions


—Washing at 1⅓ doll. pr. Mo.
14.—
pr. Ann


—Wood at 4.67 Ds. pr. cord—say 4 cords
18.68
 pr. Ann.


—Candles, say 20 lb. at 16½ cents
    3.33
pr. Ann



171.35



—Wages of se⟨rv⟩ants for waiting—about
    5—




⟨176⟩.35



Some of these prices are changed a few cents from the printed list I formerly sent you, as you will see, if you have received it. Besides these, each student, provides his own bed, or mattrass, & furniture for his chamber as he pleases, which he takes with him, or disposes of at his departure. The voluntary, however, are generally made considerably more than the necessary expences, particularly by the southern students for dress, & horses. This is an evil that rests upon parents alone to limit, as no rules of the college put it effectually in my power. I am, Dr Sir, Very respectfully, yr. Mo. obdt. hble. servt.
Saml S Smith
